In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1136V
                                     Filed: March 24, 2016
                                         UNPUBLISHED
*********************************
ANDREW ELEFANT,                                   *
                                                  *
                         Petitioner,              *
                v.                                *
                                                  *        Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *        Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Maximillian Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Claudia Gangi, U.S. Department of Justice, Washington, DC, for respondent.


                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

        On October 7, 2015, Petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act” or “Program”). Petitioner alleges that he suffered a shoulder injury
caused in fact by his September 11, 2014 influenza vaccination. Petition at 1. On
January 22, 2016, the undersigned issued a decision awarding compensation to
petitioner based on respondent’s proffer to which petitioner agreed. (ECF No. 14).

       On February 16, 2016, petitioner filed a motion for attorneys’ fees and costs.
(ECF No. 18). Petitioner requests attorneys’ fees in the amount of $15,045.00 and
attorneys’ costs in the amount of $862.48 for a total amount of $15,907.48. Id. at ¶ 4.

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
In accordance with General Order #9, petitioner’s counsel represents that petitioner
incurred no out-of-pocket expenses. Id.

        On March 3, 2016, respondent filed a response to petitioner’s motion. (ECF No.
19). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that she “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Additionally, she “asserts that a reasonable amount for fees and
costs in the present case would fall between $12,000.00 to $14,000.00” but provides no
basis or explanation for how she arrived at this proposed range. Id. at 3.

        On March 14, 2016, petitioner filed a reply. (ECF No. 20). Petitioner argues that
respondent “fails to specifically identify any deficiencies, unreasonableness, or billing
issues” (id. at 3) and provides only “a self-serving estimation of what the Respondent
believes the range for fees and costs in this type of case should be” (id. at 2). Petitioner
includes a list of the attorneys’ fees and costs awarded petitioner’s counsel since 2014.
Id. at 4-5.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates.

       Petitioner requests additional attorneys’ fees in the amount of $1,020.00
(representing four hours of time) for preparing the reply. Id. at 6, 6 n.2. Petitioner has
not, however, provided specific billing entries describing how this time was expended.
Because petitioner’s counsel has filed a near-identical reply in other SPU cases, the
undersigned does not find the number of hours requested for the preparation of the
reply brief to be reasonable in this case. 3 The undersigned reduces the requested
hours to one hour and awards an additional $255.00 for the preparation of petitioner’s
reply brief. Thus, the total amount awarded for attorneys’ fees and costs is $16,162.48.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $16,162.484 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Maximillian Muller.


3   In future cases counsel may be required to substantiate similar requests with detailed billing records.

4This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
                                                        2
        The clerk of the court shall enter judgment in accordance herewith.5

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

5 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      3